Citation Nr: 0119013	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for loss of the right 
deltoid muscle, currently rated 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fractured lumbar spine at L-1, L-2, and L-4, currently rated 
10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from February 1986 
to September 1991.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

Because of the Board's decision with regard to the presence 
of a sensitive scar associated with the appellant's loss of 
use of the right deltoid muscle, the claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities is the subject of a 
remand that follows the Board's decisions as to the other two 
issues listed above.  


FINDINGS OF FACT

1.  Loss of the right deltoid muscle is manifested by severe 
disability.  

2.  The appellant has a tender scar associated with the loss 
of the right deltoid muscle.  

3.  Residuals of a fractured lumbar spine at L-1, L-2, and L-
4 are manifested by slight limitation of motion with pain in 
the lumbar spine but no muscle spasm.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for loss of the right deltoid muscle are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5303 (2000).  

2.  A separate 10 percent rating is warranted for a tender 
scar associated with the loss of the right deltoid muscle.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7804 (2000); Esteban v. Brown, 6 Vet. App. 
259 (1994).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fractured lumbar spine at L-1, L-
2, and L-4 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5286, 5295, 5292 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected loss of the 
right deltoid muscle and residuals of a fractured lumbar 
spine at L-1, L-2, and L-4 are both more severely disabling 
than currently rated, and, therefore, each warrants a higher 
rating.  

VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 
Stat. 2096.  In the present case, the Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issues of entitlement to increased ratings for loss of 
the right deltoid muscle and residuals of a fractured lumbar 
spine at L-1, L-2, and L-4 have been identified and obtained.  
The Board also finds that the appellant has been properly 
notified of the evidence necessary to complete his 
application for those claims.  The evidence of record 
includes the appellant's service medical records, records of 
postservice treatment and examinations, and personal 
statements made by him in support of his claims.  The Board 
is unaware of any additional evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required.  See generally VCAA; McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Service medical records show that the appellant was a 
passenger in an automobile that was involved in a motor 
vehicle accident in July 1989, and sustained several 
injuries, including fractures of the right femur, right 
humerus, right elbow, right scapula, and multiple lumbar 
vertebrae (L-1, L-2, L-4), and laceration of the right 
deltoid muscle.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

I.  Loss of the Right Deltoid Muscle

Several healed scars were noted at a February 1992 VA medical 
examination, including a healed surgical scar at the top of 
the right shoulder.  It was reported that the appellant was 
right-handed.  

At a June 1996 VA bones examination, there was a transverse 9 
by 1 cm. sensitive scar over the superior portion of the 
right deltoid muscle.  Evaluation of the right deltoid muscle 
on an accompanying VA muscles examination in June 1996 
revealed complete loss of the right deltoid muscle, the 9 by 
1 cm. transverse scar, atrophy of the tendons, denervation of 
the deltoid muscle, and evidence of pain.  The diagnosis was 
complete atrophy of the right deltoid muscle.  

The examiner at an August 1997 VA muscles examination 
reported that there was moderate tissue loss of the 
appellant's right deltoid with a slightly tender 6 cm. 
transverse scar.  Range of motion testing for the right 
shoulder revealed that flexion was to 110 degrees whereas 
flexion on the left was to 170 degrees, that abduction was to 
120 degrees as opposed to 174 degrees on the left, that 
internal rotation was to 45 degrees versus 88 degrees on the 
left, and that external rotation was to 48 degrees as opposed 
to 86 degrees on the left.  

A March 2000 medical statement from D. M. Hopper, M.D., 
showed that the appellant had been placed on light duty and 
restricted from lifting more than five pounds with the right 
arm.  

At a June 2000 VA joints examination, the appellant reported 
that he had worked as a welder until March 16, 2000, when he 
was placed on light duty by a company physician, and 
subsequently fired and told to get well.  He stated that he 
continued to be unemployed.  He complained of pain in his 
right shoulder and elbow.  Physical examination revealed 
several scars and loss of the right deltoid muscle.  Ranges 
of motion for the right shoulder included external rotation 
to 45 degrees, internal rotation to 90 degrees, and abduction 
to 90 degrees.  The diagnoses included degenerative joint 
disease involving the right shoulder and loss of the right 
deltoid muscle.  

Service connection was granted for loss of the right deltoid 
muscle by an August 1992 rating decision, which assigned a 20 
percent rating under Diagnostic Code 5303 from September 14, 
1991.  A July 1996 rating decision granted a 40 percent 
rating for the disability, effective May 15, 1996.  

Injury to Muscle Group III, involving the arm, is evaluated 
as to disability affecting the following functions: elevation 
and abduction of the arm to the level of the shoulder; and in 
action with the pectoralis major II and the latissimus and 
teres major muscles of Muscle Group II.  Severe disability is 
assigned a 40 percent evaluation for the major arm and a 30 
percent evaluation for the minor arm.  Moderately severe 
disability is assigned a 30 percent evaluation for the major 
arm and a 20 percent evaluation for the minor arm.  Moderate 
disability in either arm is assigned a 20 percent evaluation.  
Slight disability in either arm is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5303.  Because 
the appellant is currently in receipt of the highest 
schedular rating for loss of his right deltoid muscle (based 
on severe disability), a higher rating is not available under 
Diagnostic Code 5303.  

While special monthly compensation may be awarded under 
38 C.F.R. § 4.73 for the appellant's loss of the right 
deltoid muscle if loss of use of the extremity is 
demonstrated, the evidence of record does not indicate that 
the appellant experiences loss of use of his right arm.  
Therefore, special monthly compensation is not warranted for 
loss of the right deltoid muscle.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain and weakness in his 
right shoulder, the Board does not find that such pain and 
weakness has resulted in functional disability in excess of 
that contemplated in the 40 percent evaluation already 
assigned.  The most recent range of motion testing of the 
right shoulder indicates that he has fair range of motion in 
the shoulder.  Normal ranges of motion for a shoulder consist 
of forward flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  Furthermore, the Board 
finds that the level of disability identified by the assigned 
40 percent rating (severe) takes into account the functional 
disability attributable to the pain associated with the 
disability.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's loss 
of his right deltoid muscle on the basis of functional 
disability.  

The evidence in this case shows that both the June 1996 and 
August 1997 VA muscles examinations revealed that the 
appellant has a slightly tender/sensitive transverse scar 
over the superior portion of the right deltoid muscle.  
Notably, however, in rating any disorder it must kept in mind 
that "[t]he evaluation of the same disability under various 
diagnoses is to be avoided. . . . Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits.  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  It is possible, though, 
"for a veteran to have separate and distinct manifestations" 
from the same injury, so as to permit the assignment of 
separate disability ratings.  Fanning v. Brown, 4 Vet. App. 
225, 230 (1993).  The "critical element" in determining 
whether separate disability rating may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

The appellant's service-connected loss of the right deltoid 
muscle is rated 40 percent disabling under the criteria of 
Diagnostic Code 5303, which focus on disability caused by 
muscle injury.  In addition to the severe muscle disability, 
the appellant also has a tender transverse scar associated 
with the loss of the right deltoid muscle.  The Board finds 
that the appellant's tender scar in the right deltoid area 
and loss of the right deltoid muscle are separate and 
distinct conditions and not duplicative or overlapping.  
Thus, as a matter of law, the appellant is entitled to a 
separate 10 percent rating for a tender and painful scar 
under 38 C.F.R. § 4.118, Code 7804, and the award is not 
contrary to the rules prohibiting pyramiding.  

When the Board addresses a question that has not been 
addressed by the RO, as in this case, it must consider 
whether the claimant has been prejudiced thereby. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, in light of the 
favorable outcome, the Board concludes that the appellant has 
not been prejudiced by its decision to award a separate 10 
percent rating for the tender transverse scar in the right 
deltoid area.  

II.  Residuals of Lumbar Spine Fractures at L-1, L-2, and L-4

An August 1997 VA spine examination report noted that the 
appellant walked well, without limp, cane, or appliance, that 
he could sit and rise from his chair with ease, and that he 
had no postural abnormalities or fixed deformities in the 
lumbar spine.  Lumbar spine musculature appeared 
hypertrophied and was tender.  Range of motion testing of the 
lumbar spine revealed forward flexion to 114 degrees, 
backward extension to 36 degrees, and left and right lateral 
flexion to 28 and 30 degrees, respectively, with objective 
evidence of pain noted on motion.  The diagnosis was fracture 
of lumbar vertebrae with functional loss due to pain.  

VA outpatient records dated between May 1999 and April 2000 
show that the appellant was diagnosed with degenerative joint 
disease of the lumbar spine, but was doing well with no new 
problems.  

At the June 2000 VA joints examination, the appellant 
complained of pain in the lumbar spine at 90 degrees flexion 
and 10 degrees extension.  The diagnoses included 
degenerative joint disease of the lumbar spine.  

Service connection was granted for residuals of a fractured 
lumbar spine at L-1, L-2, and L-4 by the August 1992 rating 
decision, which assigned a noncompensable rating under 
Diagnostic Code 5285 from September 14, 1991.  A September 
1997 rating decision granted a 10 percent rating for the 
disability, under Diagnostic Codes 5285-5295, effective June 
2, 1997.  

For residuals of a fractured vertebra that include cord 
involvement, result in bed confinement, or require long leg 
braces, a 100 percent evaluation is assigned, and special 
monthly compensation is considered.  With lesser involvement, 
the residuals are rated for limited motion or nerve 
paralysis.  Without cord involvement, residuals of a 
vertebral fracture that involve abnormal mobility requiring a 
neck brace (jury mast) are assigned a 60 percent evaluation.  
In other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, with 10 percent 
added for demonstrable vertebral body deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  While there is evidence of 
slight loss of lateral motion in the lumbar spine, the 
evidence does not show that the appellant experiences muscle 
spasm in the lumbar spine.  Therefore, a rating higher that 
10 percent is not warranted for his lumbar spine disability 
under Diagnostic Code 5295.  

The Board has considered whether a higher rating may be 
assigned on the basis of limitation of motion in the lumbar 
spine.  A 40 percent rating is assigned when there is severe 
limitation of motion in the lumbar spine, a 20 percent rating 
is assigned when limitation of motion is moderate, and a 
10 percent evaluation is assigned when limitation of motion 
is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  If one 
accepts that normal range of motion in the lumbar spine 
consists of 95 degrees forward flexion, 35 degrees backward 
extension, 40 degrees lateral flexion, and 35 degrees 
rotation, then the range of motion findings for the lumbar 
spine at the August 1997 VA examination demonstrate no more 
than slight limitation of motion in the lumbar spine because 
flexion was to 114 degrees, extension was to 36 degrees, and 
lateral bending was to 28 and 30 degrees, left and right, 
respectively.  Therefore, a higher rating is not warranted 
for the appellant's low back disability on the basis of 
limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca with regard to the 
appellant's low back disability.  While the appellant 
complains of tenderness over the paraspinal muscles in the 
lumbar area and pain when lumbar flexion is to 90 degrees or 
lumbar extension is to 10 degrees, the Board does not find 
that such tenderness and pain results in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  The evidence does not show more 
than slight limitation of motion in the lumbar spine, and 
there is no indication that the appellant experiences muscle 
spasm in the lumbar spine.  Hence, the Board does not find 
that there is functional impairment associated with the 
appellant's residuals of a fracture lumbar spine at L-1, L-2, 
and L-4 that warrants a rating higher than 10 percent.  


ORDER

An increased rating for loss of the right deltoid muscle is 
denied.  

A separate 10 percent rating for a tender scar in the right 
deltoid area is granted, subject to the laws and regulations 
governing the award of VA monetary benefits.  

An increased rating for residuals of lumbar spine fractures 
at L-1, L-2, and L-4 is denied.  


REMAND

The appellant contends that his service-connected 
disabilities, which consist of loss of the right deltoid 
muscle, residuals of a fractured lumbar spine at L-1, L-2, 
and L-4, residuals of a right scapula fracture, residuals of 
a right femur fracture, and loss of the right deltoid muscle, 
prevent him from obtaining and maintaining any form of 
substantial gainful employment.  

Because service connection and a 10 percent rating has been 
granted for a tender transverse scar in the right deltoid 
area, the Board finds that the claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities should be remanded to the RO 
to ensure that due process requirements are met.  

Review of the evidence shows that the appellant may have 
other sensitive scars besides the now service connected 
transverse scar in the right deltoid area.  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the claim for a total disability evaluation is 
REMANDED to the RO for the following actions: 

1.  The RO should consider the Court's holding 
in Esteban with regard to the tender/sensitive 
scars associated with the appellant's service-
connected disabilities.  

2.  The RO should review the appellant's claim 
that he is entitled to unemployability benefits 
because his service-connected disabilities 
prevent him from performing any substantially 
gainful employment.  If that benefit remains 
denied, the appellant and his representative 
should be furnished a Supplemental Statement of 
the Case and afforded the appropriate period of 
time to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of his claim, and 
he is not required to undertake any additional action until 
he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

